DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claims 21-25, 28-33, 42-44 and 46-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, 27, 29-30, 35-36 and 42-50 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (U.S. Patent No. 8,918,819) in view of Pan et al. (U.S. Patent Application Publication 2014/0306865).
	Referring to claim 21, Peters discloses a system comprising a non-transitory memory storing an executable code and a hardware processor executing the executable code (see Column 11, Lines 30-45).
	Peters discloses receiving a plurality of video feeds from a same event (see Figure 1 and Column 3, Lines 49-55).
	Peters also discloses providing the plurality of video feeds to each of a plurality of media devices including a first media device (see Column 4, Lines 30-47).
	Peters also discloses receiving a plurality of user video inputs (see Column 4, Lines 64-67 for the server receiving an identification of a first video feed that local audience members select (the Examiner notes that the identification of the selected video feed has been interpreted as a “user video input”)), each of the plurality of user video inputs being received from a different one of the plurality of media devices (see Figure 1 and Column 4, Lines 64-67 for the server receiving the first video inputs from the local audience member media devices), and each of the plurality of user video inputs including one of the plurality of video feeds (see Figure 1 discloses a plurality of media devices that receive video feeds (both local and remote viewers) and further note Column 6, Line 64 through Column 7, Line 11 teaching that remote viewers can switch to the same video feeds selected by a local viewer using the “follow” functionality, therefore Peters teaches sending each of the plurality of user video inputs (requests) and that each of the plurality of user video inputs include one of the plurality of video feeds (the video requested by the viewers)).
	Peters discloses streaming to the plurality of media devices including the first media device, over a network, each of the plurality of user video inputs, as a separate one of the plurality of media channels (see Figure 1, Column 6, Lines 64 through Column 7, Line 11 and Column 10, Lines 36-39 for the remote audience members receiving first video inputs over a separate network (channel) based on the highest viewed video input and further note Column 6, Line 64 through Column 7, Line 11 for local and remote (including a student using a first media device) users watching the lecture user interface with the multiple camera feeds).  
	Peters also discloses ranking the plurality of media channels to determine a first ranked media channel (see Figure 2 and Column 5, Lines 4-20 for the primary view window ranking each media channel (the four windows displaying views 1-4, which display each media channel)).
	Peters also discloses displaying the first ranked media channel (see Figure 2 for displaying view 1 in a primary view window).
	Peters fails to teach receiving a first user video input, w  herein the first user video input is received from the first media device (video feed directly from the student).
see Figure 7A and Paragraphs 0050-0051 for receiving video feeds from students).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify video streaming system, as taught by Peters, using the student media devices with integrated cameras, as taught by Pan, for the purpose of providing an M-to-N connected usage scenario so as to provide convenience to users (see Paragraph 0005 of Pan).

	Referring to claim 22, Peters discloses that the plurality of media channels are ranked based on a number of media devices of the plurality of media devices displaying each media channel of the plurality of media channels (see Figure 2 for primary view window, Column 5, Lines 4-20 and Column 12, Lines 46-52).

	Referring to claim 27, Peters discloses Peters discloses that each media channel of the plurality of media channels is associated with a user account (see Column 5, Lines 48-52).

	Referring to claims 29-30 and 36, see the rejection of claims 21-22 and 27, respectively.

	Referring to claim 42, Peters discloses the same event occurs within a venue (a classroom in Figure 2), a first video feed of the plurality of video feeds depicts a first see Figure 2 for View 1 depicting a first location of a teacher at an event, within a classroom).
	Peters and Pan fail to teach a second video feed of the plurality of video feeds depicts a second location outside the venue.
	The Examiner takes Official Notice that a teacher can access a stream of a location outside the classroom, for example a feed from another student or a teacher’s assistant filming at a location outside the classroom.
	It would have been obvious to a person of ordinary skill in the art, to modify the classroom streaming system, as taught by Peters and Pan, using the second video feed at a location outside of the classroom, as taught by the Examiner’s statement of Official Notice, for the purpose of allowing a teacher and students within a classroom to see another students proof of work, or a teacher’s assistant providing educational streaming content at a remote location outside of the classroom.
 
	Referring to claim 43, Peters discloses a first video feed of the plurality of video feeds depicts a first person (see Figure 2 for View 1 depicting a first person of a teacher at an event) and a second video feed of the plurality of video feeds depicts a second person (see Figure 2 for View 2 depicting a second person of a student in the classroom).

	Referring to claim 44, Peters discloses displaying a second media channel of the plurality of media channels and that the first ranked media channel and the second media channel are concurrently displayed (see Figure 2, Column 4, Lines 41-47 and Column 7, Lines 9-11 for the first and second views/channels being concurrently displayed by each media device (local and remote viewers)).

	Referring to claim 46, see the rejection of claims 24 and 44.
	Referring to claims 47-48, see the rejection of claims 44 and 46, respectively.

	Referring to claims 49-50, Peters discloses that at least one video feed of the plurality of video feeds includes commentary on the same event (see Figure 2 for the professor having a video feed which includes the teacher’s lecture/commentary on the topic the professor is teaching).	


Claims 23-24 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (U.S. Patent No. 8,918,819) in view of Pan et al. (U.S. Patent Application Publication 2014/0306865) in further view of Skelton et al. (U.S. Patent Application Publication 2013/0074109).
Referring to claim 23, Peters and Pan disclose all of the limitations in claim 22, but fail to teach that the plurality of media channels are further ranked based on a social media popularity of each of the plurality of media channels, and wherein the social media popularity is based on a trending topic on at least one social media site.
Skelton discloses that the social media popularity is based on a trending topic on at least one social media site (see Figures 4A-4B and Paragraphs 0027-0028, 0042 and 0061-0062).
see Paragraph 0004 of Skelton).

Referring to claim 24, Peters and Pan disclose all of the limitations in claim 22, but fail to teach that ranking of the media channels includes a natural language analysis of the received plurality of viewer comments for each media channel of the plurality of media channels.
Skelton further discloses receiving a plurality of viewer comments related to the plurality of media channels being streamed and ranking of the media channels includes a natural language analysis of the received plurality of viewer comments for each media channel of the plurality of media channels (see Paragraphs 0041-0042).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ranking functionality, as taught by Peters and Pan, using the natural language analysis, as taught by Skelton, for the purpose of providing a program guide that is tailored to the viewer’s interests and avoiding a program guide that is prohibitive, frustrating and time-consuming for the user (see Paragraph 0004 of Skelton).

Referring to claims 31-32, see the rejection of claims 23-24, respectively.


Claims 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (U.S. Patent No. 8,918,819) in view of Pan et al. (U.S. Patent Application Publication 2014/0306865) in further view of Park et al. (U.S. Patent Application Publication 2011/0023076).
Referring to claim 25, Peters and Pan discloses all of the limitations in claim 21, but fail to teach buffering one or more of the plurality of media channels not being displayed.
Park discloses buffering one or more of the plurality of media channels not being displayed (see Paragraph 0060).
I t would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the video content transmission system, as taught by Peters and Pan, to utilize the buffering functionality, as taught by Park, for the purpose of providing an approach for downloading digital content files to a content player that provides a higher quality playback experience (see Paragraph 0008 of Park).

Referring to claims 33, see the rejection of claim 25.


	Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (U.S. Patent No. 8,918,819) in view of Pan et al. (U.S. Patent Application .
Referring to claim 28, Peters and Pan disclose all of the limitations of claim 21, but fail to teach receiving a media channel subscription request to subscribe a user account associated with a media device of the plurality of media devices and in response to receiving the media channel subscription request, subscribes the user account associated with the media device to a media channel.
Belyaev discloses receiving a media channel subscription request to subscribe a user account associated from a media device of the plurality of media devices and in response to receiving the subscription request, subscribes the user account associated with the media device to a media channel (see Paragraphs 0041-0042).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the video content distribution system, as taught by Peters and Pan, using the subscription functionality, as taught by Belyaev, for the purpose of allowing grandparents to follow the growth of grandchildren and events published via the family personal channel before calling each week to their children, while also watching similar content via the same personalized channel for sake of conversation, or further interest (see the bottom of Paragraph 0083 of Belyaev).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301.  The examiner can normally be reached on 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


August 2, 2021